Citation Nr: 1127750	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for blurred vision.  

5.  Entitlement to service connection for dermatitis.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1959 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The issues currently on appeal were previously remanded by the Board for additional evidentiary development in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a number of disabilities.  Regrettably, an additional remand is necessary before appellate review may proceed on these issues.  

In June 2010, the Board remanded the Veteran's claim so that, in part, the Veteran could identify any private physicians that had treated his disabilities and VA could obtain these records.  The Appeals Management Center (AMC) requested that the Veteran fill out a VA Form 21-4142 so that private records in support of the Veteran's claim could be identified and hopefully obtained.  The Veteran did not respond to the AMC's requests, and in April 2011, a supplemental statement of the case was issued affirming the previous denials of the Veteran's claims. 

In June 2011, the Board received two completed VA Form 21-4142s from the Veteran, identifying private treatment with a physician with the initials P.I.A. from 2004 through 2011 and a physician with the initials P.A.S. from 1976 to 1996.  These forms were received too late to permit the AMC to attempt to obtain the private records identified by the Veteran.  Therefore, this claim is being remanded so that an attempt may be made to obtain the private medical records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the treatment records from the private medical providers identified by the Veteran.  Once these records are obtained they should be incorporated into the Veteran's claims file.  Any negative response should also be incorporated into the claims file.  

2.  After completion of the above, the AMC should review the Veteran's claims in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


